Title: To Thomas Jefferson from Benjamin Ring, 8 March 1801
From: Ring, Benjamin
To: Jefferson, Thomas



State of Penilvania Dalewer CountyBirmingham township Near Chads ford on Brandewinehed quarters the March the 8d 1801

Most Noble Jefferson at the heering of thy Being Appoynted President was Caus of greate goy to Mee wich I inwardly felt I Love a tru & faithfull American who is tru to his Cuntry. Not Valuing his privite intrust Eaquel to that of his Cuntrys prosperytyes & groeath I thaught it Must be Caus of greate Cunfort & greate goy to Say I hath bee faithfull & Just in that trust Reposed in Mee at the Close  I May inform thee at thy being Appoynted President is Caus of greate goy in oure part of the Cuntry for their is greate Confidence Reposed in thee wich I hath No Doubt will be Answarred According to Exspektatishon From thy Assured Friend Unknown but yet Real

Benjam: Ring


NB I Wish to be Remembrred to our tru Freind Curnell Bur A tru Ameraken in whome their is No gile From—
B: R
I wish to be Excused for my freedom.

